Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/16/2022 has been entered.

IDS received 8/30/2022 has been entered.

Status of Claims
Claims 19-29, 31-36 and 39-40 are under examination. 
Priority
This application is a CON of 16/733,132 (filed 1/2/2020) which is a CON of 13/487,030 (filed 6/1/2012) PAT 10533998 which claims benefit of 61/492,602 (filed 6/2/2011) and is a CIP of 12/504,764 (filed 7/17/2009) ABN which claims benefit of 61/081,930 (filed 7/18/2008).

Claim Objections
Claim 40 is objected to because it appears “lines 23-25 on page 126” should not be at the end of the claim; should the 2nd “about” be deleted after “about” in line 1?  Appropriate correction is required.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 19-25, 27-29 and 31-36 are rejected under 35 U.S.C. 102(b) as being anticipated by Quake et al. (US2002/0058332, IDS).
Quake teaches a method for detecting secreted proteins/enzyme (page 7, [0063], line 3++). 
For Claims 19, 23, 27-29 and 33: the reference teaches a method comprising: providing an aqueous liquid/fluid sample (second fluid, page 2, [0015], line 14++) comprising biological cells (including single cell particle, page 3, left column, line 9++, for claim 23) and a detectable component (fluorescent reporter, page 6, [0062], line 16++, for claims 27-30) for binding to target (marker/single protein/enzyme, claims 20-21, page 7, left column, line 3++) molecules secreted/associated from the biological cells; partitioning the fluid sample into a plurality of separate/isolated partitions of fluids: droplets (page 2, right column, line 1++); and detecting at least one cell and a protein secreted from the cell (page 3, [0016], line 5++ and Fig. 2A, for claim 33) because cell include bacteria (page 6, [0060], line 5++) and the protein/enzyme expressed by a cell inherently including secreted enzyme/protein (page 8, [0078], line 10++) .
For Claim 20: the reference teaches the isolated partitions are water-in-oil droplets (page 8, right column, line 6++).
For Claim 21: the reference teaches the detection component comprises an antibody (page 5, [0054], line 16, page 19, [0171], line 7++) wherein the antibody is biotinylated (page 5, [0054], line 25) or conjugated to an enzyme (page 19, [0171], line 15++).
For Claim 22: the reference teaches the biological molecules is a protein/enzyme: monooxygenase (page 19, left column, line 9++).
For Claim 24-25: the reference teaches the biological cell is bacteria (page 6, [0060], line 5++) and providing conditions for its growth (page 22, [0210]).
For Claims 31-32: the reference teaches a method further comprising: conducting an enzymatic reaction (page 19, left column, line 12++ and also see page 6, [0062], line 29++) result in release/produce of the detectable label (page 19, left column, line 13++ also see page 6, [0062], line 29++).
For Claim 34: the reference teaches a method further comprising: monitoring and measuring an optical property/intensity with an optical detector (page 3, [0016], line 5++).

Response to Argument
Applicant’s arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant argued that Quaker in Example 5 ([0163]-[0173]) deliberately excludes recited “secreted proteins” in claim 19 thus cannot anticipate claim 19.
It is the examiner’s position Quaker teaches a detection component to detect each of the plurality of partitions associated with one or more protein/enzyme (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]) as target molecule thus does not exclude secreted enzymes. Example 5 is only one of the embodiment of Quaker’s teaching, thus does not represent all the teachings of Quaker because Quaker explicitly teaches detecting protein/enzyme expressed by a cell/bacteria (page 8, [0078], line 10) and enzyme can include secreted enzyme, absent evidence to the contrary. Therefore, Quaker’s teaching in Example 5 of “cell surface” and “intracellular” does not exclude secreted protein especially in light of Quaker’s teaching of enzyme expressed by a cell/bacteria (page 8, [0078], line 10) or displayed by a cell/bacteria (page 12, [0108], line 17++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 19-29, 31-36 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quake in view of Hutter (J of the Institute of Brewing, 2005, 111(1):26-32).
Quake teaches what is above.
Quake do not explicitly teach the target biological molecule comprises protease as recited in claim 26, the droplets contain bacteria secreting a mutagenized enzyme library and the bacteria comprise at least about 2x106 as recited in claim 26. However, Quake teaches the method suitable for high throughout protein library screening of 106 to 107 members including mutations in a protein (page 33, [0326], line 5++).
However, Hutter teaches method of using fluorescent labeled substrate to detect protease by flow cytometry (page 28, right column, 5th paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to screen mutagenized enzyme/protease library.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach detecting of target molecule by flow cytometry and Quake teaches the method suitable for high throughout protein library screening of 106 to 107 members including mutations in a protein (page 33, [0326], line 5++), and Hutter teaches simple and easy to automate method of detecting protease with fluorescent labeled substrate in a sensitive flow cytometry with broad responsive range for variety of protease (page 30, right column, 1st full paragraph++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including screening of mutagenized enzyme/protease library etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant argued that Quaker carefully omits secreted protein in Example 5 and only include “cell surface” and “intracellular” antigens, thus cannot anticipate claim 19.
It is the examiner’s position Quaker teaches a detection component to detect each of the plurality of partitions associated with one or more protein/enzyme (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]) as target molecule thus does not exclude secreted enzymes. Example 5 is only one of the embodiment of Quaker’s teaching, thus does not represent all the teachings of Quaker because Quaker explicitly teaches detecting protein/enzyme expressed by a cell/bacteria (page 8, [0078], line 10) and enzyme can include secreted enzyme, absent evidence to the contrary. Therefore, Quaker’s teaching in Example 5 of “cell surface” and “intracellular” does not exclude secreted protein especially in light of Quaker’s teaching of enzyme expressed by a cell/bacteria (page 8, [0078], line 10).

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653